NUMBER 13-15-00088-CR

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


TRINITY RINGELSTEIN,                                                     Appellant,

                                         v.

THE STATE OF TEXAS,                                                       Appellee.


                  On appeal from the 148th District Court
                        of Nueces County, Texas.


                         ORDER OF ABATEMENT
    Before Chief Justice Valdez and Justices Rodriguez and Perkes
                           Order Per Curiam

      The Honorable Dante Dominguez, retained counsel for appellant, Trinity

Ringelstein, has filed a motion to withdraw as counsel in this cause. According to the

motion, counsel requests to withdraw as counsel so that experienced, learned counsel

may be assigned for the appellant. Because it is unknown whether appellant is entitled

to appointed counsel on appeal, we ABATE and REMAND this cause as follows.
       Upon remand, the trial court shall utilize whatever means necessary to make

appropriate findings and recommendations concerning the following: (1) whether

appellant desires to prosecute this appeal; (2) whether appellant has been denied

effective assistance of counsel; and (3) whether appellant is indigent and entitled to

court-appointed counsel.

       If the trial court determines that appellant does want to continue the appeal and

that appellant is indigent and entitled to court-appointed counsel, the trial court shall

appoint new counsel to represent appellant in this appeal. If new counsel is appointed,

the name, address, telephone number, and state bar number of said counsel shall be

included in an order appointing counsel.

       The trial court shall cause its findings and recommendations, together with any

orders it may enter regarding the aforementioned issues, to be included in a supplemental

clerk's record. Furthermore, the trial court shall cause a supplemental reporter's record

of any proceedings to be prepared. The supplemental clerk's record and supplemental

reporter's record, if any, shall be filed with the Clerk of this Court on or before the

expiration of thirty days from the date of this order.

       It is so ORDERED.

                                                  PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed this
the 2nd day of December, 2015.



                                              2